Order entered August 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01132-CR

                  TONNIEL MARQUIS BROWN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-11801-U

                                    ORDER

      Before the Court is appellant’s August 17, 2020 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on September 16, 2020.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE